Title: To Thomas Jefferson from Alexander McRae, 21 January 1807
From: McRae, Alexander
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Richmond 21. Jan. 1807.
                        
                        I have the honor of introducing to you Capt. McKinley who states that he wishes to make to you some
                            communications on a subject beleived to be of considerable moment to many people in some of the western Counties of this
                            State.
                        It is with very great pleasure that I declare to you my perfect conviction produced by an acquaintance of
                            several years with Capt. McKinley that any statement he may make to you will deserve your entire confidence.
                        I hope the freedom I have used in saying thus much concerning my friend may be excused especially as it may
                            with truth be affirmed that indepently of his merit as a man no Republican can be found (at least through my acquaintance
                            with him) who has been more zealous or undeviating in his political course. 
                  With the highest respect and esteem I am Sir
                            Yr mo. ob. Sert.
                        
                            Al. Mcrae.
                        
                    